447 F.2d 1402
Charles A. DUN LEAVAY, Plaintiff-Appellant,v.ROCKEFELLER CENTER, INC., et al., Defendants-Appellees.
No. 34.
Docket 71-1386.
United States Court of Appeals, Second Circuit.
Argued September 16, 1971.
Decided September 16, 1971.

Appeal from the United States District Court for the Southern District of New York, Morris E. Lasker, Judge, dismissing appellant's complaint pursuant to Rule 12(b), F.R.Civ.P.
Charles A. Dun Leavay, pro se.
John M. Friedman, New York City, for defendants-appellees.
Before KAUFMAN, ANDERSON and FEINBERG, Circuit Judges.
PER CURIAM:


1
The judgment of the court below is affirmed.